Case 2:19-cv-00265-JPH-DLP Document 71 Filed 05/14/20 Page 1 of 4 PageID #: 498




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 COREY PERKINS,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )          No. 2:19-cv-00265-JPH-DLP
                                                          )
 ARAMARK, et al.                                          )
                                                          )
                                Defendants.               )
                                                          )
                                                          )
 MIKE ELLIS,                                              )
 ROBERT BUGHER,                                           )
                                                          )
                                Interested Parties.       )

               Order Granting Motion for Leave to File an Amended Complaint,
                            Screening the Amended Complaint,
                              and Directing Service of Process

        Plaintiff Corey Perkins, an inmate at the Wabash Valley Correctional Facility ("WVCF"),

 brings this action pursuant to 42 U.S.C. § 1983 alleging that his Eighth Amendment rights have

 been violated. Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court

 has an obligation under 28 U.S.C. § 1915A(a) to screen the amended complaint before service on

 the defendants. This amended complaint will completely replace the original complaint. See Beal

 v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes, once an amended complaint

 is filed, the original complaint drops out of the picture.").

                                             I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

 portion of the amended complaint, if it is frivolous or malicious, fails to state a claim for relief, or

 seeks monetary relief against a defendant who is immune from such relief. In determining whether



                                                      1
Case 2:19-cv-00265-JPH-DLP Document 71 Filed 05/14/20 Page 2 of 4 PageID #: 499




 the amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the amended] complaint must contain sufficient factual matter, accepted as true, to
         state a claim for relief that is plausible on its face. A claim has facial plausibility
         when the plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 Pro se amended complaints such as the one filed by the plaintiff are construed liberally and held to "a

 less stringent standard than pleadings drafted by lawyers." Id.

                                    II. The Amended Complaint

         The amended complaint alleges that eight individual defendants—Sheldon, T. Boch, D.

 Bedwell, C. Orndorff, B. Smith, Wallace, Steve Hunt (all employees of Aramark) and John

 Schilling, the director of contract compliance with the Indiana Department of Correction—all

 knew of a rodent infestation in WVCF's production kitchen and dining “Retherm” for years but

 denied the existence of rodents and did not take proper measures to resolve the issue. As a result,

 the plaintiff’s food was contaminated with rodent feces. The complaint alleges that Aramark has a

 practice of refusing to get the rat infestation under control.

                                            III. Discussion

         This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994).

         Inmates are entitled to the "minimal civilized measure of life’s necessities." Farmer v.

 Brennan, 511 U.S. 825, 834 (1994). "Exposure to a significant risk of severe injury" can violate the


                                                    2
Case 2:19-cv-00265-JPH-DLP Document 71 Filed 05/14/20 Page 3 of 4 PageID #: 500




 Eighth Amendment. See Myers v. Indiana Dept. of Corr., 655 F. App’x 500, 504 (7th Cir. 2016).

 "Unacceptable conditions include those that pose a substantial risk to inmate health or safety." Estate

 of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (internal quotation omitted).

        Based on the screening standard set forth above, the plaintiff's claims for deliberate

 indifference shall proceed against all defendants.

                               IV. Summary and Service of Process

        The plaintiff's motion for leave to file an amended complaint, dkt. [51], is granted.

        The plaintiff's deliberate indifference claims shall proceed against defendants Sheldon, T.

 Boch, D. Bedwell, C. Orndorff, B. Smith, Wallace, Steve Hunt, John Schilling and Aramark.

        The clerk is directed to re-docket the proposed amended complaint, dkt. [51-1], as the

 amended complaint.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 Steve Hunt in the manner specified by Rule 4(d). Process shall consist of the amended complaint,

 applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

 of Service of Summons), and this Order.

        All other defendants shall have through June 13, 2020, to answer the amended complaint.

 SO ORDERED.

 Date: 5/14/2020




                                                   3
Case 2:19-cv-00265-JPH-DLP Document 71 Filed 05/14/20 Page 4 of 4 PageID #: 501




 Distribution:

 COREY PERKINS
 194799
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 ROBERT BUGHER
 Electronic Service Participant – Court Only

 Christopher Douglas Cody
 HUME SMITH GEDDES GREEN & SIMMONS
 ccody@humesmith.com

 Marley Genele Hancock
 INDIANA ATTORNEY GENERAL
 marley.hancock@atg.in.gov

 Margo Tucker
 INDIANA ATTORNEY GENERAL
 margo.tucker@atg.in.gov

 Georgianna Q. Tutwiler
 HUME SMITH GEDDES GREEN & SIMMONS
 gquinn@humesmith.com

 Steve Hunt
 c/o CT Corporation System
 150 West Market Street, Suite 800
 Indianapolis, IN 46204




                                               4
